                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:04-cr-00039-FDW


UNITED STATES OF AMERICA,                       )
                                                )
 vs.                                            )
                                                                        ORDER
                                                )
 (5) TIMOTHY HOWARD WALDEN,                     )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Reduced Sentence

under The First Step Act of 2018 (Doc. Nos. 470) and his counseled Supplemental Memorandum

in support of that motion (Doc. No. 475). Based on the First Step Act, Defendant requests the

Court impose a reduced aggregate sentence of Time Served and a reduced supervised-release term

of four (4) years. The Government has consented to the requested relief. (Doc. No. 484). For the

reasons stated in the parties’ filings (Doc. No. 470, 475), and for good cause shown, the motions

are GRANTED.

       IT IS, THEREFORE, ORDERED that the Defendant’s aggregate sentence be reduced to

time served plus up to ten (10) days for the BOP to process his release and that the Defendant’s

term of supervised release be reduced to four (4) years. All other terms and conditions previously

imposed will remain the same.

       IT IS, FURTHER, ORDERED that the Clerk certify copies of this Order to the Defendant,

counsel for the Defendant, the United States Attorney, the United States Marshals Service, the

United States Probation Office, and the United States Bureau of Prisons.
          IS SO ORDERED
                                                                   IT
                                            Signed: November 10, 2020

                                                1



         Case 3:04-cr-00039-FDW Document 485 Filed 11/10/20 Page 1 of 1
